Citation Nr: 1644250	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  07-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to February 22, 2016, and a rating in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 22, 2016.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the proceeding is associated with the claims file.  The Board notes that although the Veteran indicated in an October 2014 VA Form 9 that he requested a Board hearing with respect to the issues on appeal, an April 2015 report of contact provides that the Veteran no longer requested a Board hearing.  Thus, the Board considers the October 2014 request for a Board hearing withdrawn pursuant to 38 C.F.R. § 20.702(e).  

These matters were previously before the Board in July 2012, August 2013, and January 2016, when they were remanded for additional development.  

In February 2016, during the pendency of the appeal, the RO increased the rating for the Veteran's PTSD from 50 to 70 percent, and it granted entitlement to a TDIU, effective February 22, 2016.  The Board notes that while the February 2016 rating decision indicates that the grant of a TDIU was considered a full and final determination of this issue, the record reflects otherwise.  As the Veteran's request for a TDIU is based solely on his service-connected PTSD, and his request for a TDIU was filed during the pendency of the claim for service connection for PTSD, the Board finds that the Veteran's TDIU claim is part and parcel of his claim for an initial increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).  Moreover, in a March 2016 statement, the Veteran specifically expressed disagreement with the February 22, 2016 effective dates for the grant of a 70 percent rating for PTSD, and the grant of TDIU.  The Veteran asserts that he is entitled to a 70 percent rating for PTSD and to a TDIU as of May 1, 2009.  Thus, the February 2016 rating decision does not constitute full grants of the benefits sought, and the issues of entitlement to an initial increased rating for PTSD, and to a TDIU prior to February 22, 2016, remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that in his March 2016 response to the February 2016 Supplemental Statement of the Case (SSOC), the Veteran indicated that he had more evidence to submit in support of his appeal, and he therefore requested that the Board wait 30 days prior to making a decision to allow him to submit additional information or evidence.  While the Veteran submitted duplicative medical evidence and a statement along with his March 2016 response, he did not submit additional information or evidence after that date.  As such, the case was returned to the Board, and it is appropriate for the Board to adjudicate the Veteran's claims.  

A request for a certificate of eligibility has been raised by the record in a VA Form 26-1880 that was filed in February 2015, but it appears that it has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  Prior to March 13, 2009, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptomatology such as anxiety; panic attacks; disturbances of motivation and mood; occasional impaired judgment; sleep impairment; and difficulty in establishing and maintaining effective work and social relationships.  

2.  Beginning March 13, 2009, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to symptomatology such as depressed mood, anxiety, flashbacks, nightmares, insomnia, homicidal and suicidal ideations, extreme anger and irritability, social withdrawal, hypervigilance, a low threshold for adapting to stressful situations, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships; but it does not show total occupational and social impairment due to PTSD.  

3.  Prior to March 13, 2009, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment.  

4.  Beginning March 13, 2009, the Veteran has been unable to obtain or maintain substantially gainful employment due to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Prior to March 13, 2009, the criteria for an initial rating higher than 50 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).  

2.  Beginning March 13, 2009, the criteria for a 70 percent disability rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).  

3.  Prior to March 13, 2009, the criteria for a TDIU have not been met, and referral to the Director of Compensation Service for extra-schedular consideration is not warranted during this period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2015).  

4.  Beginning March 13, 2009, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted above, the Board has previously remanded the Veteran's claims for additional development.  In July 2012, the Board granted the Veteran's claim for service connection for PTSD and remanded his TDIU claim, in pertinent part, to obtain records from the Social Security Administration (SSA), which have since been obtained.  In August 2013, the Board remanded the Veteran's claims for the AOJ to issue a Statement of the Case with respect to the Veteran's increased rating claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  A Statement of the Case was subsequently issued in October 2014.  

In January 2016, the Board remanded the Veteran's claims to obtain a VA examination to determine the severity of his PTSD and to address the impact of the Veteran's PTSD on his daily life and employability.  The Veteran was afforded a VA psychiatric examination in February 2016.  As will be explained further below, the examiner conducted an examination and interview of the Veteran and provided findings and opinions regarding the severity of the Veteran's PTSD.  Further, the examination report is fully adequate.  Therefore, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for PTSD.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  With respect to the Veteran's claim for a TDIU, the RO provided pre-adjudication notice, by letter, in November 2009.  Thus, with respect to each of the claims on appeal, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims for an increased rating for PTSD and for a TDIU.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records, SSA records, employment information, and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded VA psychiatric examinations in June 2011 and February 2016.  A review of the examination reports shows that the examiners reviewed the Veteran's medical records, conducted interviews and examinations, and offered medical opinions based on their evaluations of the Veteran and their medical expertise.  While the Board acknowledges that the February 2016 examination report did not address the Veteran's diagnosis of schizoaffective disorder, which is found in his VA treatment records since January 2010, and in the June 2011 VA examination report, the Board finds that the examination reports of record are nevertheless thorough and adequate.  As will be explained further below, the June 2011 examiner explained which symptoms related only to schizoaffective disorder and provided that mood swings/moodiness overlapped with PTSD.  As will also be explained below, the Board has afforded the Veteran of the doubt and attributes mood swings/moodiness to the Veteran's PTSD.  Additionally, in the February 2016 VA examination report, the examiner did not document symptoms that are associated only with schizoaffective disorder, nor did she discuss such symptoms with respect to the functional limitations posed by the Veteran's PTSD.  Thus, for purposes of determining the nature and severity of the Veteran's PTSD, the examination reports appear to be both thorough and fully adequate.  Particularly when considering the examination reports along with other evidence of record, including the Veteran's VA treatment records, the Board finds that an additional medical examination or opinion is not needed to adjudicate the Veteran's claims, as the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claims, and there is otherwise no indication of outstanding pertinent evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  
Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

	Factual Background

The Board granted service connection for PTSD in a July 2012 decision.  Thereafter, the RO assigned a 50 percent rating and an effective date of April 13, 2009.  The Veteran filed a notice of disagreement regarding the rating and effective dates that were assigned.  In January 2016, the Board granted an earlier effective date of June 21, 2007, for the Veteran's PTSD, and as noted above, in a February 2016 rating, the RO increased the Veteran's PTSD rating from 50 to 70 percent, effective February 22, 2016.  As set forth in a March 2016 statement, the Veteran asserts that he is entitled to a 70 percent rating for PTSD as of May 1, 2009.  

The Veteran was previously a truck driver, and as reflected in the Veteran's medical treatment records, due to his flight-related PTSD stressor, he has had a fear of heights and driving over bridges.  May 2007 VA psychology treatment records indicate that he reported anxiety specific to driving over bridges that was accompanied by panic attacks that were reported to peak within ten minutes.  During panic attacks, the Veteran was noted to experience intense fear and discomfort due to muscle tension, nausea and/or abdominal distress, and dizziness/ light-headedness.  The Veteran denied depressive symptoms, but he reported being angry with co-workers due to their inability to understand his difficulty crossing bridges.  He also reported decreased job opportunities due to his fear of driving over bridges and associated arguments with his boss.  There were no safety concerns with respect to the Veteran or others.  His grooming and hygiene were noted to be good, his mood appeared euthymic, his affect was appropriate, his speech was clear and fluent, his thought processes appeared logical and goal-directed, his thought content appeared appropriate, his immediate and remote memory appeared grossly intact, he was not experiencing hallucinations or delusions, and his insight and judgment seemed good.  He did not report or otherwise express suicidal or homicidal ideations.  The treatment records note diagnoses of specific phobia (situational type).  The Veteran was assigned a GAF score of 52 and was noted to be capable of independent living and to have vocational/occupational skills.  

A December 2007 VA psychology note provides that the Veteran attended therapy sessions for specific phobia.  The Veteran continued to be diagnosed with specific phobia, situational type and was assigned a GAF score of 51.  The treating provider wrote that with respect to the Veteran's GAF score, he continued to report moderate depressed mood, insomnia, and rumination.  While it was noted that the negative impact of the Veteran's symptoms on his ability to function at work decreased slightly, he exhibited moderate difficulty in social and occupational functioning.  

A January 2008 VA psychiatry note indicates that the Veteran presented to the emergency room with an earache and stomach pain, and he told the staff that he was very frustrated with his job due to his fear of crossing over bridges and treatment by his dispatcher.  The Veteran noted that after he had refused to drive over a bridge and had to leave his truck, he was then instructed to load trucks in the snow for several hours, which he refused to do, as he was not feeling well.  The Veteran reported that his employer was "trying to force him out."  He denied thoughts of self-harm or of harming anyone else.  He stated that he rarely saw the dispatcher and he was "just mad" because he did not "feel good."  He was offered psychiatric admission, but declined.  His wife was present and stated that he was simply "stressed out" and needed to sleep.  The Veteran was noted to have adequate grooming and hygiene; he was alert and oriented as to person, place, and time; his concentration was intact, and he was able to answer questions promptly and appropriately; his mood was noted to be "not feeling good," and his affect was dysthymic; his thought process was linear, logical, and goal-directed; his long- and short-term memory was intact; and his insight and judgment were noted to be fair.  The treating provider added that the Veteran recognized triggers and sources of stress, and that he expressed some understanding of his employer's frustration.  A GAF score of 55 was assigned.  

VA treatment records dated between February and July 2008 show that the Veteran continued to be treated for "simple phobia" pertaining to his fear of crossing bridges.  There were no reported suicidal ideations or observed psychosis.  The Veteran was noted to voice hostility and anger toward his supervisor at work, but he did not have any homicidal ideations or plans.  On mental status examination, the Veteran was noted to exhibit depressed mood, anger, and restricted and/or blunted affect; at times, he was noted to exhibit nothing remarkable or no additional remarkable symptoms.  

In August 2008, the Veteran was admitted overnight after verbalizing suicidal and homicidal ideations.  He reported difficulty crossing bridges, nightmares involving his truck falling off bridges, frequent irritability, and poor sleep.  The Veteran stated that he was no longer able to cope with his fear of bridges by finding alternate routes that did not involve bridges, as his routes were being monitored.  The Veteran stated that he felt anger toward his dispatcher and had fantasies of beating him.  At the time of intake, he given an admitting diagnosis of "phobia PTSD major depressive disorder homicidality" and was assigned a GAF score of 19.  

A VA mental health treatment record from the same day notes that the Veteran was supposed to be on 20 milligrams of paroxetine daily but had run out over the past two weeks and found himself extremely depressed, subdued, tearful, and panicky.  He was noted to have difficulty with his employer and some colleagues due to his fear surrounding bridges, which upset the Veteran to the point that he had urges to act out, but he had no active suicidal or homicidal plan.  Psychiatrist Dr. Hejazi noted that the Veteran had limited his life due to his symptoms, noting that he was unable to fly to visit his son or to drive his own truck, and he "seem[ed] to be incapacitated."  Dr. Hejazi assigned a GAF score of "around 45."  

A social work discharge summary from the following day notes that the Veteran's phobia related to flying and crossing bridges had been affecting him occupationally in seventeen jobs since the military.  It also states that when the Veteran was seen in the emergency room and admitted, he had not slept for 24 hours and was feeling overwhelmed and stressed by his employment situation given his fear of bridges.  The Veteran was considering trying to find another type of trucking job that involved local travel.  

A psychiatric discharge summary includes a diagnosis of specific phobia, situational type, and rule out major depression.  The discharge summary notes that the Veteran denied any actual plan or intention to harm his dispatcher and that he knew the consequences of such actions would be grave.  The Veteran reported some depressive symptoms and stated that he felt helpless and hopeless at times, but not worthless.  He denied anxiety other than that associated with driving over bridges.  His attention and concentration were "fine," and his appetite was normal.  The Veteran's was noted to be sleeping "okay" and to have low energy levels.  The Veteran denied auditory or visual hallucinations and paranoid thoughts.  On mental status examination, the Veteran appeared his stated age and was noted to have fair grooming; his mood was described as "up and down at times;" his affect was generally euthymic, of normal range, and appropriate; his thinking was linear, logical, goal-directed, and free of any overt delusional content; his judgment and insight were intact and he did not demonstrate any gross deficits of cognitive functions; and he was assessed to be fully alert and oriented as to time, place, and person.  He was noted to be discharged in stable condition and not suicidal, homicidal, or psychotic.  On discharge, he was assigned a GAF score of 55.  

In an October 2008 VA mental health outpatient note, Dr. Hejazi wrote that the Veteran continued to experience a lot of anxiety and depression, was not feeling well, and was having nightmares.  The treatment record notes that the Veteran's fear of driving over bridges had made him "almost disabled and not being able to function."  The Veteran continued to report being made fun of by his boss, dispatcher, and colleagues due to his inability to drive over bridges.  The Veteran was noted to be sad, gloomy, unhappy, and tearful at times.  He did not seem to be psychotic or suicidal, and he was exhibiting post-traumatic stress issues.  The assessment was depressed, anxious, and trouble with initial insomnia.  The Veteran was assigned a GAF score of 45.  

In December 2008, the Veteran was noted to be dishevelled and was having difficulty falling asleep.  Dr. Hejazi noted that his sleep schedule was also erratic due to the nature of his job.  The Veteran was still having some sense of hopeless and helplessness, but he was not suicidal and denied any psychotic thoughts.  He was noted to be doing better since his last visit to some extent.  The assessments included chronic posttraumatic stress disorder; simple phobia; and major depressive disorder, recurrent, moderate.  The Veteran was assigned a GAF score of 50.  
On March 13, 2009, the Veteran reported to the emergency room after a motor vehicle accident.  He reported that he was not taking his medication as prescribed due to his work schedule as a truck driver.  He stated he was having nightmares, and he discussed his bridge phobia and issues with his supervisor.  His mood was noted to be stable, and he denied thoughts of harm to himself or to others.  His energy and concentration were noted to be good.  The Veteran was working and did not report any problems with motivation.  He did not feel hopeless or helpless, and he denied feelings of excessive guilt.  He denied excessive anxiety, and he reported that his sleeping pattern was erratic due to his work schedule.  He continued to be diagnosed with chronic PTSD, simple phobia, and major depressive disorder.  He was assigned a GAF score of 50.  

On March 16, 2009, the Veteran saw a psychologist on a walk-in basis and reported that since his motor vehicle accident several days prior, he noticed an increase in anxiety symptoms, including insomnia, difficulties with concentration and focus, hypervigilance, intrusive ideation, and both psychological and physiological reactivity to trauma-based cues.  The Veteran denied thoughts of harming himself or others and was judged not to be an imminent risk.  He was assigned a GAF score of 40, and it was noted that his PTSD and phobia symptoms appeared to be affect the Veteran's work, relationships, and health.  

Approximately two weeks later, on March 28, 2009, the Veteran presented to the emergency room due to increased anxiety and nightmares.  The Veteran reported that several days prior, he crashed into a tree while driving his pickup truck and that since the accident, he had difficulty sleeping.  He reported averaging approximately fifteen hours of broken sleep over five nights.  He endorsed increased nightmares and flashbacks pertaining to his military stressor and reported waking up sweating and with shortness of breath every night.  The Veteran stated he was extremely fearful and did not feel safe getting into his truck anymore.  The Veteran's girlfriend reported that he punched and kicked her in his sleep and that she threatened to call the police if he did not seek medical attention.  The Veteran endorsed homicidal ideations of wanting to hurt his dispatcher for not assigning him any more jobs due to his fear of bridges, and the Veteran's girlfriend reported that before coming to the emergency room, the Veteran stated that he was going to choke and kill his dispatcher.  The Veteran also endorsed depressed mood, anhedonia, and difficulty concentrating.  The Veteran denied feelings of guilt, hopelessness, helplessness, low energy, poor appetite, audio- or visual hallucinations, delusions, or paranoia.  He was fairly well-kempt and groomed.  His mood was described as anxious, and his affect was dysthymic with restricted range.  Although his thought process was noted to be linear, logical, and goal-directed, his judgment and insight were noted to be poor.  The Veteran was assigned a GAF score of 20 and given assessment of specific phobia, situational type, and PTSD.  The Veteran was also admitted for psychiatric care; during the Veteran's admission, he was given GAF scores of 30 and 45.  

The Veteran was discharged on April 3, 2009.  The diagnoses on discharge were PTSD, specific phobia, and major depression; his GAF score was 45.  The discharge summary notes that the Veteran, as well as his treatment team, agreed that he should no longer drive due to his anxiety of heights, water, and bridges, which was related to his history of motor vehicle accidents and military-related stressor.  A follow-up note indicates that if the Veteran's current employer was unable to give him a desk job of any sort, then he was to contact VA and apply for unemployment.  A letter from a VA social worker dated the same day notes that the Veteran was recently treated for major depression and PTSD that was worsened by driving a truck for his job.  The social worker wrote that the Veteran was no longer able to drive a truck and would need to leave his current position as a truck driver.  

A mental health outpatient note several days later indicates that the Veteran continued to be anxious, agitated, and moody, and that he was unable to work, function, or drive his truck.  Dr. Hejazi noted that the Veteran was overwhelmed with his problems and noted night sweats, nightmares, paranoid ideations, detachment, and depersonalization.  The record also notes that the Veteran's girlfriend was scared of the Veteran because his reactions were unmanageable and inappropriate at times.  The Veteran was noted to be highly agitated and frightened with violent tendencies.  He was not psychotic or suicidal, but his psychiatrist wrote that due to the severity of the Veteran's stress level, he could easily lose control of his thoughts and end up having brief psychotic episodes.  The assessment was "not stable at this time."  
A June 2009 VA mental health note provides that the Veteran continued to be anxious, was staying at home, and was having trouble maintaining daily activities of living.  On mental status examination, he was noted to be dishevelled with uncombed hair, anxious, and rather detached.  His diagnoses included chronic PTSD and mood disorder, NOS, and he was given a GAF score of 35.  Based on his assessment of the Veteran and his knowledge of the Veteran's current history, Dr. Hejazi opined, with a reasonable degree of medical certainty, that the Veteran was unable to seek or hold gainful employment due to his service-related chronic PTSD.  Dr. Hejazi also wrote that he did not see any foreseeable prognosis for the Veteran concerning regaining his ability to fully function.  In September 2009, Dr. Hejazi indicated that the Veteran was not capable of functioning due to his multiple medical problems and emotional instability.  He wrote that otherwise, there were no complaints reported.  The Veteran's GAF score was 40.  

In an August 2009 statement from the Veteran, he wrote that he began driving a tractor-trailer in 1985 and described his various experiences and symptoms when crossing bridges, such as flashbacks related to his military stressor, difficulty breathing, and sweating.  The Veteran reported that although the found different routes to bypass bridges, "everything took a turn for the worse in 2006," when gas prices went up, and his employer told him that he could not avoid bridges any longer because it cost too much money.  The Veteran detailed that he was then assigned less routes in an effort to "get rid of [him]" and that he began to have increased thoughts of hurting his boss.  

Beginning in January 2010, the Veteran's VA mental health treatment records include assessments of schizoaffective disorder, in addition to chronic PTSD.  In VA mental health treatment records dated between January 2010 and April 2010, Dr. Hejazi documented symptoms such as mood swings and auditory hallucinations with paranoid ideations.  The Veteran was noted to be dishevelled, uncombed, and unkempt.  He was depressed and moody.  Although his medication was helping with his symptoms, he was still experiencing crying spells and flashbacks related to service.  However, he was oriented to time, place, person, and situation.  The Board notes that at a January 2010 mental health treatment, the Veteran's girlfriend stated she was upset and concerned about the Veteran's tempermentality and reported that the Veteran put a hole in the wall.  The Veteran's GAF score was 40 in January 2010 and 45 in April 2010.  

In July 2010, Dr. Hejazi indicated that the Veteran was suffering from "severe PTSD and also most likely schizoaffective disorder."  He was experiencing agitation and anger, in addition to paranoia and hallucinations.  He was dishevelled but cooperative.  Although the Veteran did not have any active homicidal or suicidal ideations at the time of assessment, he reported that when he was at home, he would become frustrated when thinking about not getting help, and he would then become angry and start to think about hurting others.  He was advised to consider inpatient treatment regarding his mood swings and vague homicidal ideations.  He was noted to be unstable, angry, and frustrated.  He was assigned a GAF score of 40 and was admitted the next day for psychiatric treatment.  Treatment records during his admission note that the Veteran reported insomnia, tearfulness, decreased energy, decreased appetite, and decreased concentration.  The Veteran's judgment was noted to be both fair and poor during his admission.  The Veteran denied a specific intention or plan to hurt himself or anyone else, but he also said that that he came to the hospital for treatment due to his feelings of losing control and potentially hurting someone.  The psychiatric intake evaluation provides that in the past year, the Veteran had been abusive to his girlfriend.  The Veteran was discharged after six days.  

In VA mental health treatment records dated between August 2010 and June 2011, Dr. Hejazi continued to include diagnoses of chronic PTSD and schizoaffective disorder.  The Veteran's mood was noted to be somewhat dysphoric, but he did not seem to be manic, hypomanic, or psychotic.  He was not suicidal or homicidal.  With the exception of a March 2011 treatment, the Veteran's GAF score during this time was 40.  At a March 2011 treatment, Dr. Hejazi noted that the Veteran's medications appeared to be helping "tremendously" and gave a GAF score of 50.  

The Veteran was afforded a VA psychiatric examination in June 2011.  The examiner noted the Veteran's brief inpatient psychiatric admissions in August 2008, April 2009, and August 2010, and wrote that a number of the admissions were prompted by anger, irritability, and homicidal thoughts toward his dispatcher.  The Veteran was noted to have a girlfriend of about two years.  Although he lived with his nephew, he reported staying with his girlfriend for a few days at a time on occasion.  He reported that although they got along adequately, his girlfriend said that he was moody at times.  The examiner wrote that the Veteran had three children who were grown, in addition to two young grandchildren who he saw at times.  However, he would avoid them if they became too noisy.  He also reported that he sometimes spoke to a cousin on the phone.  The examiner noted that otherwise, the Veteran seemed to have limited social interactions.  He was not engaged in any groups, clubs, or organizations, and while he ran his own errands, he would sometimes avoid crowds by going to the store late at night.  The Veteran denied violent or assaultive behavior.  

The Veteran reported that he had not worked as a truck driver for about two years.  The examiner noted that the Veteran reported a DWI charge in 2009, which may have also affected his ability to drive a truck, as he had no license.  With respect to substance abuse, the examiner noted that although a 2010 discharge summary included alcohol and cannabis abuse on the diagnosis list, the Veteran denied any recent problems with substance abuse.  

On mental status examination, the Veteran's affect was mildly restricted, but his mood appeared generally euthymic.  There was no noted impairment of thought processing or communication.  The examiner wrote that although psychiatry records referred to some past paranoid ideation regarding delusions, he did not appear delusional at the examination.  The Veteran also reported some periodic auditory hallucinations, but stated that they were improved and not as bad.  The Veteran denied any suicidal or homicidal thinking, but the examiner noted the Veteran's past homicidal thoughts toward his dispatcher.  The examiner wrote that the Veteran was doing adequately with his personal hygiene and basic activities of living.  His memory appeared intact, and there was no obsessive-compulsive behaviour.  The Veteran was noted to have panic attacks, but not typically in his everyday life.  Rather, these occurred when exposed to his feared situations, such as being on long or high bridges, particularly over water.  The Veteran reported that his medications were helping with anxiety, but he did have some vigilance-related anxiety in crowds.  The Veteran also provided that he felt anxiety when reminded of the near plane crash during military service.  Regarding depressed mood, the Veteran said that he had not been happy in a long time, and he described low interest in, and enjoyment of, things in addition to periodic crying spells.  His impulse control appeared adequate, and the examiner noted that the Veteran denied any recent problems with severe anger outbursts.  The Veteran reported poor sleep, approximately four hours nightly, even with a CPAP machine and medications.  

The examiner gave diagnoses of PTSD (based on the in-service near-plane crash), schizoaffective disorder, and alcohol abuse, in remission (per Veteran's reports).  The examiner assigned a GAF score of 55, which was noted to be for all diagnoses and could not be separated.  According to the examiner, the Veteran's main PTSD symptoms involved re-experiencing the potential plane crash during service, nightmares of drowning two times per week, and periodic upsetting and intrusive memories of the episode.  The Veteran avoided flying, talking about his airplane trauma, and driving over long, high bridges over water, as such actions would trigger negative, upsetting memories.  The Veteran was noted to have problems with irritability, sleep, hypervigilance, and startle response.  He was subjectively distressed by nightmares, memories, and reminders of his past trauma, and he exhibited avoidance behavior.  

The examiner stated that the Veteran's anxiety associated with driving over bridges affected his truck driving career as a long-distance truck driver, as he would become highly anxious when driving over bridges and would try to avoid such routes.  However, the examiner opined that while the Veteran's PTSD would affect that particular job, his symptoms would not render him unable to manage other types of gainful employment that did not specifically involve driving over high bridges that span water.  The examiner added that the Veteran would likely be able to accomplish other types of tasks or jobs.  

With respect to schizoaffective disorder, the examiner provided that in his opinion, the Veteran's schizoaffective disorder was an entirely separate and unrelated condition from the Veteran's PTSD.  His schizoaffective disorder was not caused by trauma; the symptoms associated with schizoaffective disorder were delusions regarding paranoia and auditory hallucinations, and they were noted to be "entirely unrelated" to the Veteran's PTSD.  The examiner added that while mood swings were a symptom of schizoaffective disorder, moodiness overlapped with PTSD.  

VA mental health treatment records dating between October 2011 and October 2014 continue to show treatment for chronic PTSD and schizoaffective disorder. During this time, there was objective evidence of the Veteran being distraught, upset, dishevelled, and easily angered and agitated.  The Veteran was noted to continue to have flashbacks and nightmares.  The Veteran was reported to be paranoid on occasion.  Treatment records dated from October 2011 to March 2012 include GAF scores of 40.  Treatment records dated July 2012 and later include GAF scores of 45.  In a November 2011 treatment record, Dr. Hejazi wrote that the Veteran was not capable of functioning and having a job due to the nature of his phobia and anxiety, even on a part-time basis.  Dr. Hejazi added that based on the nature of the Veteran's problem, in addition to his frame of thought and thought content, he understood where the Veteran was "coming from."  Dr. Hejazi provided that based on the severity of the Veteran's PTSD, and also his schizoaffective disorder, he did not see the Veteran as being able to hold down a part-time or full-time job in the foreseeable future.  In a March 2014 treatment record, Dr. Hejazi wrote that the Veteran was not able to operate or function in any capacity due to his psychiatric issues and that he also had "multiple medical problems," including trouble with dyspnea, obesity, and GERD.  Dr. Hejazi added that the severity of the Veteran's PTSD had made him incapacitated in relation to finding a job.  In July 2014, Dr. Hejazi wrote that he did not foresee the Veteran being able to hold any form of part-time or full-time job in the near future due to the nature of his "issues" and the multi-medication regimen he was receiving.  

At an April 2012 Board hearing, the Veteran provided testimony regarding his PTSD symptoms and his history as a truck driver.  The Veteran described his avoidance of bridges while he was a truck driver, and indicated that he eventually lost his job due to his inability to drive over bridges.  He also detailed that his military occupational specialty was truck driver, that he was a truck driver for approximately 20 years following service, and that he had no other type of work experience or training.  

The Veteran was afforded another VA PTSD examination in February 2016.  According to the examination report, the Veteran had a diagnosis of PTSD, but no other mental health conditions.  According to the examiner, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  With respect to social and family-related matters, the examiner noted that the Veteran had a significant other, with whom he stayed most of the time.  His significant other accompanied him to the examination and provided that they got along well until he "starts acting crazy," and noted that he sometimes hits her in his sleep.  She also added that she has called the police one time regarding the Veteran.  The Veteran stated that he occasionally talks to his sons but does not see them very often.  He sees his daughter and her son about once per month.  He has four other grandchildren.  The Veteran stated that he does not have any friends and does not socialize much.  He does not belong to a church or any other type of organization.  The examiner noted that with respect to legal/behavioral issues, the Veteran got into a fight in June 2015 and that the police became involved, but he was not arrested or charged with any offenses.  

With respect to work history, the examiner wrote that the Veteran has not worked since March 2009, adding that he lost his job due to his PTSD and avoidance of going over bridges.  The Veteran also reported that during his last Department of Transportation examination, he was considered a risk due to his psychotropic medications.  He noted an accident in March 2009 involving hitting a tree, and he added that it was the last time he worked.  The Veteran reported that he made about $88,000 per year as a truck driver and that he was angry that he could no longer drive a truck.  He said that if he had to take a minimum wage job, such as a job at McDonald's, he would "end up throwing hot grease on someone."  

The examiner detailed that the Veteran continued to avoid driving over bridges, met regularly with his VA psychiatrist Dr. Hejazi, and recently began attending psychology sessions at to reduce his PTSD symptoms.  With respect to substance abuse, the examiner noted that the Veteran drinks hard liquor a couple of times a month to help with his dental pain and with sleep difficulties.  

According to the examiner, the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and neglect of personal appearance and hygiene.  His mood appeared dysphoric, irritable, and aggravated.  His affect was mood-congruent.  His receptive and expressive language were within normal limits, and his thought processes appeared to be logical and goal-directed.  His reality testing was fair.  He denied having delusions or hallucinations.  His intellectual functioning appeared to be in the low-average range.  His judgment was fair, but his insight was noted to be poor.  He admitted to having suicidal or homicidal ideations, such as fantasies involving driving his vehicle into the VA regional offices and killing himself and those who are denying him benefits, but added that he had no plans or actual intentions to take such action; that is simply "how he feels."  He reported frustration due to having had a job with good salary and benefits, and losing his ability to do his job.  The examiner added that the Veteran did not have any other symptoms attributable to PTSD.  

The examiner opined that the Veteran's PTSD rendered him unable to secure and maintain gainful employment.  Highlighting the Veteran's documented extreme anxiety driving over bridges and the effects of his medication for PTSD, the examiner opined that his PTSD rendered him unable to secure and maintain employment as a truck driver.  The examiner also opined that his PTSD resulted in impairments in any type of occupational setting, whether physical or sedentary.  The examiner stressed that despite numerous engagements in psychotherapy to treat his PTSD, he has not responded with success and continues to be symptomatic.  The examiner wrote that the Veteran not only avoids crossing bridges, but he continues to maintain a high level of anxiety and emotional arousal.  He has nightmares regarding his trauma and he generally only sleeps four hours per night.  

According to the examiner, the Veteran is extremely irritable and angry, and he has anger outbursts, during which he becomes verbally aggressive, and sometimes physically aggressive.  The Veteran's anxiety increases when he is around groups of people, and he has difficulty concentrating.  The examiner wrote that the Veteran has had both suicidal and homicidal fantasies and that although the Veteran did not appear to intend to act on such fantasies, his tolerance for frustration was low.  The examiner highlighted that when addressing the possibility of going to work, the Veteran became very angry and said, "if I went to work at McDonald's and someone told me their fries were not hot enough, I would throw hot grease in their face!"  The examiner found that due to the Veteran's ongoing symptoms, it would be very difficult for the Veteran to secure and maintain gainful employment in a wide variety of work place settings, as every job, regardless of how simple or complicated, carries with it some degree of frustration.   

In addition, the record contains lay statements from D.G. and A.W. that were added to the claims file in July 2010.  D.G. noted that she met the Veteran in 2000, and she described the Veteran's fear of crossing bridges, his nightmares and flashbacks, and his anger-related issues.  D.G. added that due to the Veteran's flashbacks, anger, and difficulty performing his job as a truck driver, their relationship ended in 2009.  A.W., the Veteran's former spouse, wrote about him becoming easily angered and described being his "riding companion" for two years due to his difficulty driving over bridges.  A.W. stated that the Veteran's anger and mood swings made it "impossible" to continue to live with him, which led to their divorce in 2000.  

Finally, the Board observes that in February 2010, SSA determined that the Veteran was disabled as of March 13, 2009.  The primary diagnosis associated with the Veteran's award of Social Security Disability benefits is anxiety disorders, and the secondary diagnosis is affective/mood disorders.  Based on the February 2010 SSA case analysis, the "other" diagnoses comprising the Veteran's impairments include essential hypertension and other disorders of the respiratory system.  

	Analysis

As an initial matter, beginning in January 2010, the Veteran's VA treatment records include diagnoses of schizoaffective disorder, for which the Veteran is not service connected.  As documented in the June 2011 VA examination report, the symptoms of the Veteran's schizoaffective disorder are generally unrelated to his PTSD.  According to the June 2011 examiner, the symptoms of the Veteran's schizoaffective disorder are delusions regarding paranoia and hallucinations, which are entirely unrelated to his PTSD.  While the examiner noted that mood swings are also a symptom of the Veteran's schizoaffective disorder, the examiner noted that moodiness overlapped with PTSD.  Thus, given the June 2011 VA examination report, it is appropriate to separate the symptoms that have been found to solely relate to non-service connected schizoaffective disorder, namely, delusions regarding paranoia and hallucinations, from the symptoms associated with the Veteran's PTSD.  However, as mood swings/moodiness were found to overlap with PTSD, the Board shall afford the Veteran the benefit of the doubt and attribute such symptoms to his service-connected PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating higher than 50 percent for the Veteran's PTSD disability prior to March 13, 2009.  

Mental health treatment records prior to March 13, 2009 primarily show treatment for specific phobia concerning crossing bridges, including panic attacks, and frustration about being given less work due to his fear of driving over bridges.  During this time, the Veteran was noted to be capable of independent living and vocational skills; his grooming and hygiene were generally adequate or good; his thought processes were logical and goal-directed; his thought content appeared appropriate; his concentration was intact; and his judgment was generally characterized as fair or good; his psychomotor levels were within normal limits; his speech was clear and fluent; and his long- and short-term memory was noted to be grossly intact.  During this period, the Veteran expressed some anger toward his dispatcher and/or boss, but he was also generally found to present no imminent safety concerns to himself or others.  While the Veteran was admitted in August 2008 after verbalizing homicidal ideations, he was discharged the following day, when it was noted that he denied actual intent or plan to harm anyone and that he was not assessed to be having any homicidal thoughts toward his dispatcher.  The discharge summary characterized his attention and concentration as fine, and his thought processes as linear, logical, and goal-directed.  His affect was generally euthymic, of normal range, and appropriate, and while he reported occasional crying episodes, he denied feeling "down in the dumps" or having a lack of motivation and drive.  He was noted to have intact judgment and insight.  

During this period, the Veteran exhibited moderate symptoms, such as moderate depressed mood, insomnia, and rumination, and moderate difficulty in social and occupational functioning, which is consistent with the Veteran's GAF scores during this period, which generally ranged between 50 and 55.  While the Veteran had a GAF score of 19 during the August 2008 psychiatric intake evaluation, it was specifically noted that the Veteran had run out of his medication.  Additionally, later the same day, his GAF score was 45-50, and on discharge the following day, he was assigned a GAF score of 55.  Thus, while the Board acknowledges that the Veteran might have had brief periods of exacerbated symptoms during the period prior to March 13, 2009, as a whole, the evidence of record indicates that the Veteran's condition more nearly approximated the level of symptomatology associated with a 50 percent disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  

While the treatment records document symptoms such as panic attacks when driving over bridges, moderate depressed mood, sleep difficulty (which, at times, was attributed to the Veteran's work schedule), feelings of anger and frustration, and nightmares and/or flashbacks of unspecified frequency, the evidence of record does not establish that the Veteran's symptoms during this period rose to the level of occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, that would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 16 Vet. App. 436.  Nevertheless, a review of the evidence of record shows that for the period prior to March 13, 2009, the Veteran's PTSD caused, at most, moderate symptoms of occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, occasional panic attacks, disturbances in motivation and mood, occasional impaired judgment, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Thus, the Board finds that the 50 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to his PTSD for the period prior to March 13, 2009.  

However, the Board finds that the Veteran's PTSD symptomatology more nearly approximates a 70 percent disability rating beginning March 13, 2009.  Particularly when affording the benefit of the doubt to the Veteran, the medical evidence of record shows that since March 13, 2009, when the Veteran reported to the emergency room following a motor vehicle accident (MVA), his PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms as suicidal and homicidal ideations, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; sleep impairment and nightmares; flashbacks; impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  Although March 28, 2009 is the date that he was admitted for psychiatric care and the evidence reflects symptomatology that more nearly approximates the criteria for a 70 percent rating, the Board is assigning March 13, 2009, the date of the Veteran's MVA, as the effective date for the 70 percent rating.  This is because the record reflects that the MVA was the event the precipitated the increase in the Veteran's symptomatology.  Thus, the Board will afford the Veteran the benefit of the doubt and assign March 13, 2009 as the effective date for the 70 percent rating, but no higher.  38 C.F.R. §§ 4.7, 4.130.

With the exception of the June 2011 VA examination report, the Veteran's GAF scores have ranged from 19 to 45 since March 13, 2009, which is indicative of serious impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Since the Veteran's psychiatric admission that began on March 28, 2009, the Veteran has endorsed frequent nightmares and flashbacks pertaining to his military stressor, in addition to waking up sweating with shortness of breath as often as every night.  The Veteran's VA treatment records and examination reports highlight chronic sleep impairment throughout this time, sometimes as little as four hours per night.  While the Veteran previously expressed frustration and hostility toward his dispatcher, beginning March 28, 2009, mental health treatment records show homicidal thoughts toward his dispatcher, such as wanting to choke and kill him, as well as others.  Medical evidence also notes frequent irritability and violent tendencies.  Medical evidence during this period shows that the Veteran has not only experienced anxiety associated with crossing bridges, but instead, has had a continuous high level of anxiety and emotional arousal, as set forth by the February 2016 VA examiner.  The Veteran's VA treatment records and the February 2016 VA examination report document depressed mood and lability.  

With some exceptions, the medical evidence since March 13, 2009 also indicates that the Veteran's disability has resulted in neglect of personal appearance and hygiene.  His VA psychiatrist has frequently noted the Veteran to be disheveled, uncombed, and/or unkempt.  He has exhibited a low threshold for adapting to stressful situations.  In April 2009, a team of treating medical providers opined that the Veteran was no longer able to drive due to his anxiety associated with heights, water, and bridges.  Moreover, as noted by the Veteran's VA psychiatrist on several occasions since June 2009, in addition to the February 2016 VA examiner, the Veteran's PTSD has resulted in an inability to function in an occupational setting.  

Although some of the opinions regarding the functional impact of the Veteran's PTSD that are set forth in his VA treatment records indicate that his VA psychiatrist considered the effects of the Veteran's schizoaffective disorder when rendering such opinions, the Board nevertheless finds these opinions highly probative, particularly when considering them as a whole, along with the findings and opinions in the February 2016 VA examination report.  Significantly, in June 2009, the Veteran's VA psychiatrist opined with a reasonable degree of medical certainty that the Veteran's PTSD alone rendered him unable to seek or to hold any gainful employment and did not see any foreseeable prognosis for the Veteran regaining his ability to fully function.  With the exception of a notation regarding the Veteran being "somewhat paranoid[d]," it appears that the Veteran's psychiatrist based his June 2009 opinion on symptoms that have been attributed to his PTSD.  Moreover, given that the record establishes that Dr. Hejazi had seen the Veteran on multiple occasions prior to June 2009, it is appropriate to presume that he was well-acquainted with the Veteran's PTSD and its functional effect on the Veteran when rendering such opinion.  The Board also finds significant than in his November 2011 opinion regarding the impact of the Veteran's psychiatric conditions, Dr. Hejazi specifically stated that the Veteran was "not capable of functioning and having a job due to the nature of his problem due to the phobia and also the anxiety," noting issues pertaining to the Veteran's thought content and prognosis.  Thus, although Dr. Hejazi wrote that he did not foresee the Veteran being able to maintain a full- or part-time job due to the nature and severity of his PTSD, in addition to his schizoaffective disorder, it appears that Dr. Hejazi largely relied on the Veteran's phobia and anxiety issues, which are associated with his PTSD, not his schizoaffective disorder.  

The Board acknowledges that since March 13, 2009, there have been some instances when the Veteran's PTSD was not noted to be as severe as reflected in many of the Veteran's treatment records and his February 2016 psychiatric evaluation.  For instance, the June 2011 VA examination report included a GAF score of 55 and indicated that the Veteran had problems with irritability, sleep, nightmares, hypervigilance, and startle response.  The examiner provided that the Veteran's symptoms affected his long-distance truck driving career, but opined that his symptoms would not likely render him unable to manage tasks or jobs that did not involve driving over high bridges that spanned water.  However, the Board finds that the findings and opinions of the Veteran's long-time psychiatrist Dr. Hejazi, in addition to those of the February 2016 VA examiner, significantly outweigh the June 2011 examiner's assessment of the Veteran's condition.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  As reflected above, Dr. Hejazi has been the Veteran's VA psychiatrist of record since August 2008; therefore, the Board affords significant weight to Dr. Hejazi's assessments regarding the Veteran's condition given his in-depth knowledge of the Veteran's condition and history.  As set forth above, Dr. Hejazi has assigned GAF scores ranging between 35 and 45 during this period, which is indicative of serious impairment in social, occupational, or school functioning.  

The Board also affords significant weight to the February 2016 VA examination report.  When comparing the descriptions of the nature and severity of the Veteran's PTSD symptoms with the descriptions and opinions in VA treatment records since March 13, 2009, the Board finds that the February 2016 examiner's findings and opinions appear consistent with those set forth in the treatment records.  The February 2016 examiner found that the Veteran's active symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficultly in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.  Due to the severity of his symptoms, he was noted to have occupational and social impairment with deficiencies in most areas.  In discussing the Veteran's level of impairment, the examiner stressed that the Veteran's anxiety was not limited to crossing bridges, but instead, he maintained a high level of anxiety and emotional arousal overall.  The examiner also highlighted the Veteran's "extreme" anger, noting that although he does have suicidal and homicidal fantasies that he does not necessarily intend to act upon, they nevertheless reflect a low tolerance for frustration.  Moreover, due to the Veteran's extreme irritability, he was noted to have anger outbursts, during which he becomes verbally aggressive, and at times, physically aggressive.  

In addition to reports of homicidal thoughts or fantasies, VA treatment records as early as March 2009 note the Veteran's girlfriend threatening to call the police after being punched and kicked in her sleep, and her noted fear of the Veteran due to his "unmanageable and inappropriate" reactions and tendency to be highly agitated and frightened with violent tendencies.  A January 2010 treatment record states that the Veteran punched a hole in the wall.  In a July 2010 treatment record, the Veteran was noted to have been abusive to his girlfriend in the past year.  Finally, the February 2016 VA examination report notes that in June 2015, the Veteran was in a fight.  While the Veteran was not arrested or charged, the police were involved.  In light of this history, the general consistency between the findings and opinions in the February 2016 VA examination report and VA treatment records since March 13, 2009 supports a finding that a 70 percent rating is warranted as of March 13, 2009.  

Thus, resolving doubt in favor of the Veteran, the Board finds that the evidence of record supports a 70 percent rating for the period beginning March 13, 2009.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 3.344(a) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension).  

However, the Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the record does not indicate that the Veteran's PTSD has caused total social and occupational impairment.  Although the Veteran has a serious disability due to PTSD, he exhibits few of the symptoms that are noted to warrant a 100 percent disability rating.  For instance, the Veteran does not have gross impairment of thought process or communication, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that Dr. Hejazi has, at times indicated that the Veteran was "not capable of functioning" due to his symptomatology, such as in November 2011 and March 2014.  However, these statements seemed primarily related to functioning within the employment context.  To the extent that these statements encompassed social and occupational functioning, the statements were not limited to PTSD and included consideration of non-service connected conditions, including schizoaffective disorder, dyspnea, obesity, and GERD.  These statements therefore do not support a finding of total social and occupational impairment due to PTSD, particularly where, as here, there is no other objective medical evidence of record that suggests total social and occupational impairment due solely to PTSD.  
The Board recognizes that the Veteran has been characterized as having extreme anger, in addition to both suicidal and homicidal fantasies.  However, as reflected in the February 2016 VA examination report and VA treatment records, the Veteran does not intend to act upon these fantasies, and as such, they do not appear severe enough to support a finding of total occupational and social impairment, to include as due to persistent danger of hurting oneself or others.  Additionally, although the Veteran has been noted to be disheveled or unkempt, neither the VA treatment records of record nor the VA examination reports suggest an inability to maintain minimal personal hygiene.  For instance, while the February 2016 examiner noted that the Veteran's symptoms included neglect of personal appearance and hygiene, he was still noted to have "fair grooming and hygiene" in the examiner's behavioral observations.  As such, the Veteran's symptoms appear to more nearly approximate those for a 70 percent rating as of March 13, 2009, but they do not rise to the level required for a 100 percent rating, as the record does not show that they result in total occupational and social impairment.  

In summary, the preponderance of the evidence is against assigning a rating in excess of 50 percent prior to March 13, 2009.  However, when resolving all doubt in favor of the Veteran, the Board finds that a disability rating of 70 percent, but no higher, is warranted beginning March 13, 2009.  A 70 percent disability rating as of this date contemplates the frequency, severity, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record rather than any isolated medical finding or assessment of level of disability.  See 38 C.F.R. § 4.126(a).  However, as set forth above, the Veteran's PTSD symptoms have not more nearly reflected the frequency, severity, and duration of symptoms ratable at the 100 percent disability level at any time during the course of the appeal, as the evidence of record does not indicate total occupational and social impairment.  

	Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  38 C.F.R. § 3.321(b)(1).  

In determining whether an extraschedular rating might be warranted, VA must compare the level of severity and symptomatology of the service-connected disability with the established criteria under the Rating Schedule.  If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the criteria set forth in the Rating Schedule reasonably describe the Veteran's disability level and symptomatology pertaining to his PTSD.  Prior to March 13, 2009, the Veteran's disability was manifested by symptoms such as anxiety associated with crossing bridges, including panic attacks, moderate depressed mood, difficulty sleeping, irritability, and anger.  Since March 13, 2009, the Veteran's disability has been manifested by symptoms such as depressed mood, anxiety, insomnia/difficulty sleeping, anger and irritability, homicidal and suicidal ideations, social withdrawal, hypervigilance, neglect of personal appearance and/or hygiene, a low threshold for stress, and frequent nightmares, flashbacks, and nightsweats.  The 50 and 70 percent ratings assigned contemplate these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  
IV.  Entitlement to a TDIU prior to February 22, 2016

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment. See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).  

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

Finally, the Court has held that a request for a TDIU, whether raised expressly by a veteran or reasonably raised by the record, is not a separate claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Instead, it involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation.  See id. (adding that the distinction is important for purposes of assigning an effective date for an award of compensation).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it may be considered part of the claim for benefits of the underlying disability.  See id. at 454; see also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).  

	Factual Background and Analysis

As an initial matter, because the Veteran's claim for a TDIU is based on his service-connected PTSD, the above-noted facts pertaining to the Veteran's claim for an increased rating for PTSD are incorporated herein.  
As set forth in his March 2010 TDIU application, submitted via a VA Form 21-8940, the Veteran maintains that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  As noted above, although the RO granted a TDIU, effective February 22, 2016, the Board must nevertheless consider entitlement to a TDIU prior to that date.  

In his TDIU application, the Veteran reported that he last worked full-time on March 13, 2009, which is when he maintains that he became too disabled to work.  According to his TDIU application, he worked for approximately 48 hours per week as a truck driver from December 2002 to March 2009, and he left this job due to his PTSD disability.  Specifically, the Veteran wrote that his PTSD worsened to the extent that he could not function safely on the job or on the highway.  The Veteran indicated that he lost approximately 35 work days due to illness.  The Veteran did not note the highest year of schooling completed, but according to his VA examination reports, he completed high school.  In his application, the Veteran indicated that he did not have any education or training since becoming too disabled to work.  As set forth in his April testimony, driving a truck comprises the Veteran's entire occupational history, both during and following service.  

According to an April 2010 VA Form 21-4192 from the Veteran's last employer, the Veteran's last worked for the company on March 13, 2009, and his ending date of employment was May 10, 2009.  According to the Veteran's employer, the reason for the Veteran's termination was that he was out on leave under the Family Medical Leave Act, and he did not return from such leave.  The Form notes that during the twelve months preceding the Veteran's last date of employment, he lost approximately seven weeks of work time due to disability.   

The Veteran is service-connected for PTSD, rated at 50 percent as of June 21, 2007, and 70 percent as of March 13, 2009.  The Veteran is not service connected for any other disabilities.  Given the Veteran's 70 percent rating for PTSD, effective March 13, 2009, his service-connected disability has met the percentage rating standards for a schedular TDIU as of March 13, 2009.  See 38 C.F.R. § 4.16(a).  However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU as of this date, the Board must consider whether his service-connected disability precludes him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, although the Veteran's service-connected disability did not meet the percentage rating standard for a schedular TDIU prior March 13, 2009, entitlement to a TDIU may be considered on an extraschedular basis prior to that date.  See 38 C.F.R. § 4.16(b).  

When considering the Veteran's service-connected PTSD and its impact on his occupational functioning, the evidence of record is against a finding that the Veteran's service-connected disability precluded him from securing and following a substantially gainful occupation prior to March 13, 2009.  

First, based on both the Veteran's and his employer's representations, the Veteran worked full-time until March 13, 2009.  Accordingly, the evidence of record does not indicate that he was unable to secure or maintain substantial gainful employment prior to March 13, 2009.  As the record of evidence does not indicate that the Veteran was rendered unemployable by reason of service-connected disability prior to March 13, 2009, the Board is not required to submit the Veteran's claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  Cf. Bowling, 15 Vet. App. at 10.  

However, when affording the benefit of doubt to the Veteran, the evidence of record supports a finding that beginning March 13, 2009, the Veteran's service-connected disability has prevented him from obtaining and maintaining gainful employment.  In this regard, the Board finds that the February 2016 VA examination report, in addition to the Veteran's VA treatment records, provide the most probative evidence with respect to the impact of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment.  

As set forth above, an April 2009 VA discharge summary pertaining to a psychiatric admission provides that the Veteran's team of treating providers agreed that the Veteran should no longer drive due to the symptoms associated with his anxiety and phobia related to his military stressor.  The treatment record noted that if the Veteran's current employer was unable to give him a desk job of any sort, he should contact the VA job commission and apply for unemployment.  As such, a VA social worker wrote a letter noting that the Veteran's depression and PTSD were worsened by driving a truck for his job, and that he was therefore no longer able to drive a truck and would need to leave his current position.  Several days after discharge, Dr. Hejazi noted that the Veteran continued to be anxious, agitated, and moody, and could not work, function, or drive a truck, noting that the Veteran was unstable, highly agitated, and frightened with violent tendencies.  In June 2009, Dr. Hejazi indicated that the Veteran was not showing any improvement with respect to his PTSD symptoms and opined with a reasonable degree of medical certainty that based on his assessment of the Veteran's current symptoms and history, the Veteran was unable to seek or hold any gainful employment due to his chronic PTSD.  Moreover, he did not see any foreseeable prognosis for the Veteran in terms of regaining his ability to fully function.  The Veteran's VA treatment records show that Dr. Hejazi has continued to opine that the Veteran is unable to hold any type of employment on a full- or part-time basis due to the severity of his PTSD, in addition to other issues, such as his schizoaffective disorder and other medical conditions.  

Additionally, as documented above, the February 2016 examiner found that based on the Veteran's PTSD alone, he would be unable to function in both physical or sedentary occupational settings.  She stressed that despite numerous engagements in psychotherapy to treat his symptoms, he has not responded with success and continues to be symptomatic.  According to the examiner, the Veteran's symptoms do not merely result in him being unable to cross bridges, but instead, he maintains a high level of anxiety and emotional arousal.  He was noted to be extremely irritable and angry, and he has anger outbursts, during which he becomes verbally aggressive, and at times, physically aggressive.  When discussing the Veteran's extreme anger and low tolerance for frustration, the examiner highlighted that when addressing the possibility of going to work, the Veteran became very angry and said that if he "work[ed] at McDonald's and someone told [him] their fries were not hot enough, [he] would throw hot grease in their face."  The examiner noted that his anxiety increases when he is around other groups of people and that he also had difficulty concentrating.  

As set forth above, the Board finds the general consistency between the findings and opinions in the February 2016 VA examination report and the Veteran's VA treatment records since March 13, 2009, particularly probative with respect to assessing the nature and severity of the Veteran's PTSD during this period, including the functional impact of his disability.  When considered as a whole, evidence such as the February 2016 VA examination report and VA medical treatment records support a finding that the Veteran has been unable to secure or to maintain substantial gainful employment as of March 13, 2009 due to his service-connected PTSD disability.  Specifically, this evidence indicates that the Veteran is unable to secure or to maintain substantially gainful employment in a physical or sedentary setting due to his high level of anxiety and emotional arousal; extreme anger and irritability, which can result can result in verbal aggression, and at times, physical aggression; social anxiety, which is increased when among groups of people; difficulty concentrating; and lack of adequate and restorative sleep.  

The Board acknowledges that some of the medical evidence of record since March 13, 2009, suggests that the Veteran's PTSD might have only precluded his ability to perform work as a truck driver.  As noted above, the April 2009 VA discharge summary and letter from a VA social worker indicated that the Veteran was no longer able to drive or to perform his work as a truck driver due to his PTSD symptoms.  Additionally, the April 2009 VA discharge summary suggests that his treating team considered the Veteran able to do sedentary work, as it noted that the Veteran should contact the VA job commission and apply for unemployment if his current employer was not able to give him a "desk job."  However, only several days later, Dr. Hejazi wrote that the Veteran was unable to work, function, or drive a truck due to his anxiety, agitation, and moodiness.  Moreover, only two months later, Dr. Hejazi wrote that the Veteran was not showing any signs of improvement and opined, with a certain degree of medical certainty, that the Veteran was unable to seek or hold any gainful employment due to the symptoms of his chronic PTSD.  Dr. Hejazi's April 2009 and June 2009 notations therefore indicate that the functional impact of his PTSD did not simply limit his ability to continue working as a truck driver, but instead, precluded him from a wide variety of substantial gainful employment as early as March 13, 2009.  

Additionally, while the Board acknowledges that the June 2011 examiner opined that the symptoms of the Veteran's PTSD affected his career as a truck driver, but did not otherwise render him unemployable, for reasons largely set forth above, the June 2011 examiner's opinion is outweighed by other evidence of record.  Although the June 2011 examiner opined that the Veteran would likely be able to accomplish some other type of task or job, the February 2016 VA examination report and VA treatment records since March 13, 2009 suggest that the Veteran would not be able to perform work in a wide variety of workplace settings, whether sedentary or physical.  Moreover, as set forth from the Veteran's Board hearing testimony and his application for a TDIU, the Veteran has no occupational history other than serving as a truck driver, and although he completed high school, he has no specialized education or training.  Thus, the Veteran's limited educational and vocational background further supports a finding that the Veteran would not have been able to secure or to maintain substantial gainful employment in a context other than truck driving since March 13, 2009.  

Finally, the Board also acknowledges that some of the medical opinions regarding the Veteran's functional limitations are not based solely on the effects of the Veteran's service-connected PTSD.  For instance, Dr. Hejazi's November 2011, March 2014, and July 2014 opinions reference schizoaffective disorder and other "medical problems" or "issues," such as dyspnea, obesity, and GERD.  However, as noted above, the Board shall afford the Veteran the benefit of the doubt and attribute moodiness/mood swings to his PTSD rather than his schizoaffective disorder, as such symptoms overlap with his PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the November 2011 opinion appears to be based largely on PTSD symptoms, namely, not being able to have a job due to his phobia and anxiety, it remains highly probative with respect to determining the impact of the Veteran's PTSD on his ability to obtain and maintain substantial gainful employment.  Moreover, particularly in light of Dr. Hejazi's June 2009 opinion and the February 2016's opinion regarding the Veteran's inability to perform in a wide variety of sedentary and physical settings, the medical evidence of record supports a finding that the Veteran's service-connected PTSD, alone, has prevented him from performing occupational tasks since March 13, 2009.  

In summary, the preponderance of the evidence is against a finding the Veteran was rendered unemployable by reason of service-connected disability prior to March 13, 2009.  Therefore, the Veteran is not entitled to a TDIU prior to that date, and referral of the Veteran's claim to the Director of Compensation Service for extraschedular consideration is not warranted.  However, when resolving all doubt in favor of the Veteran, the Board finds that a TDIU is warranted beginning March 13, 2009, as the evidence of record indicates that as of that date, the Veteran has been unable to obtain or retain substantially gainful employment due to his service-connected PTSD, in addition to his occupational and educational history.  


ORDER

A rating in excess of 50 percent, prior to March 13, 2009, for the Veteran's PTSD, is denied.  

Beginning March 13, 2009, a 70 percent rating for the Veteran's PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.  

Entitlement to a TDIU, prior to March 13, 2009, is denied.  

Beginning March 13, 2009, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


